MANDATE

                 The Fourteenth Court of Appeals
                              NO. 14-13-01125-CV

Yigal Bosch, Appellant                   Appealed from the 165th District Court
                                         of Harris County. (Tr. Ct. No. 2012-
v.                                       48002).     Memorandum        Opinion
                                         delivered by Justice Brown. Justices
Harris     County,   Harris      County
Department of Education, Port of McCally and Wise also participating.
Houston Authority of Harris County,
Harris County Flood Control District,
Harris County Hospital District, City of
Houston, Houston Independent School
District, Houston Community College
System, and Greater Sharpstown
Management District, Appellees


TO THE 165TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on February 26, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, an appeal from the judgment in favor of appellees, signed
December 12, 2013, was heard on the transcript of the record. The record shows
that appellant Yigal Bosch did not have authority to appeal on behalf of Y.B. &
S.J. Enterprises and does not have standing to appeal on his own behalf. We
therefore order the appeal DISMISSED.

      We order appellant, Yigal Bosch, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 08,
2015.




                                         2